



Exhibit 10.20
 
GUARANTY AGREEMENT
 
THIS GUARANTY AGREEMENT, dated as of December 6, 2016 (as amended, restated,
supplemented, or otherwise modified from time to time, this “Guaranty”), made by
KKR REAL ESTATE FINANCE HOLDINGS L.P., a Delaware limited partnership
(“Guarantor”), in favor of MORGAN STANLEY BANK, N.A., a national banking
association (together with its successors and assigns, “Buyer”).  Any
capitalized term utilized herein shall have the meaning as specified in the
Repurchase Agreement (as defined below), unless such term is otherwise
specifically defined herein.
 
W I T N E S S E T H :
 
WHEREAS, Buyer and KREF Lending IV LLC, a Delaware limited liability company
(“Seller”), entered into that certain Master Repurchase and Securities Contract
Agreement dated as of the date hereof (as the same may be amended, modified
and/or restated, the “Repurchase Agreement”);
 
WHEREAS, Guarantor directly or indirectly owns 100% of the membership interests
in Seller, and Guarantor will derive benefits, directly and indirectly, from the
execution, delivery and performance by Seller of the Transaction Documents and
the transactions contemplated by the Repurchase Agreement; and
 
WHEREAS, it is a condition precedent to the Repurchase Agreement and the
consummation of the Transactions thereunder that Guarantor execute and deliver
this Guaranty for the benefit of Buyer.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, Guarantor does hereby agree as
follows:
 
ARTICLE I
 
NATURE AND SCOPE OF GUARANTY
 
1.1                               Guaranty of Obligations.  Subject to the terms
hereof, Guarantor hereby irrevocably and unconditionally guarantees to Buyer and
Buyer’s successors and assigns as a primary obligor the payment and performance
of the Guaranteed Obligations (as herein defined) as and when the same shall be
due and payable.
 
1.2                               Definition of Guaranteed Obligations.  As used
herein, the term “Guaranteed Obligations” means:
 
(a)                                 the prompt and complete payment of the
Repurchase Obligations; provided, however, the aggregate sum of the Guaranteed
Obligations paid by Guarantor under this Section 1.2(a) shall not exceed an
amount equal to 25% of the then aggregate Repurchase Price under the Repurchase
Agreement; provided, further, that notwithstanding the foregoing or anything to
the contrary herein, if Lender asserts that an Event of Default has occurred and
is continuing then, upon payment by Guarantor to Buyer of an amount equal to 25%
of the then aggregate Repurchase Price accompanied by written confirmation from
Guarantor and Seller agreeing that upon delivery of such payment to Lender all
Transactions shall be terminated and there shall thereafter be no further
Transactions under the Repurchase Agreement, Guarantor shall have no further
liability or obligation under this Section 1.2(a);
 
(b)                                 any actual loss, damage, cost or expense
incurred by Buyer (including attorneys’ fees and costs reasonably incurred)
resulting from any of the following:
 
(i) any fraud or intentional misrepresentation committed by Seller, Pledgor,
Guarantor or any Affiliate of Seller, Pledgor or Guarantor in connection with
the execution and delivery of this Guaranty, the Repurchase Agreement, the
Pledge and Security Agreement or any of the other Transaction Documents, or any
certificate, report, financial statement or other instrument or document
furnished to Buyer at the time of the closing of the Repurchase Agreement or
during the term of the Repurchase Agreement;
 
(ii) the misappropriation by Seller, Pledgor, Guarantor or any Affiliate of
Seller, Pledgor or Guarantor of any funds related to the Purchased Assets and
not applied in accordance with the Repurchase Agreement;
 
(iii)    (A) the creation or incurrence of any lien by Seller, Pledgor,
Guarantor or any Affiliate of Seller, Pledgor or Guarantor on (1) any Purchased
Asset unless permitted under the Repurchase Agreement or (2) any


1



--------------------------------------------------------------------------------





“Collateral” (as defined in the Pledge and Security Agreement) (the “Pledge
Collateral”) unless permitted under the Pledge and Security Agreement, (B) any
Change of Control prohibited by the Repurchase Agreement, (C) any transfer,
assignment or sale of (1) any Purchased Asset in violation of the Repurchase
Agreement or (2) any Pledge Collateral in violation of the Pledge and Security
Agreement, (D) any Significant Modification to a Purchased Asset that is
intentionally effectuated by Seller or its Affiliate in violation of the
provisions of the Repurchase Agreement or (E) the material breach of any
material separateness covenants contained in the Repurchase Agreement;
 
(iv) during the continuance of an Event of Default, any distribution by Seller
to its equityholders in violation of the Repurchase Agreement and, in the case
of such a violation, only to the extent of such distribution; or
 
(v) any breach by Guarantor of Sections 4.4, 4.6 or 4.10 of this Guaranty; and
 
(c)                                  any and all Repurchase Obligations in the
event that Seller makes a voluntary filing under the Bankruptcy Code or similar
federal or state law, or Seller, Guarantor or any Affiliate of Seller or
Guarantor joins or colludes in the filing of an involuntary filing against
Seller under the Bankruptcy Code or other similar federal or state law.
For the avoidance of doubt, Guarantor shall not have any liability to Buyer
under this Guaranty other than for the Guaranteed Obligations.
 
1.3                               Nature of Guaranty.  This Guaranty is an
irrevocable, absolute, continuing guarantee of payment and performance and not a
guaranty of collection.  This Guaranty may not be revoked by Guarantor and shall
continue to be effective with respect to any Guaranteed Obligations arising or
created after any attempted revocation by Guarantor.  This Guaranty may be
enforced by Buyer and any subsequent assignee of Buyer under the Repurchase
Agreement and shall not be discharged by the assignment or negotiation of all or
part thereof.
 
1.4                               Guaranteed Obligations Not Reduced by Offset. 
The Guaranteed Obligations and the liabilities and obligations of Guarantor to
Buyer hereunder, shall not be reduced, discharged or released because or by
reason of any existing or future offset, claim or defense of Seller, or any
other party, against Buyer or against payment of the Guaranteed Obligations,
other than payment of the Guaranteed Obligations, whether such offset, claim or
defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.
 
1.5                               Payment by Guarantor.  If all or any part of
the Guaranteed Obligations shall not be punctually paid, whether on demand,
maturity, acceleration or otherwise, Guarantor shall, within ten (10) Business
Days after demand by Buyer, and without presentment, protest, notice of protest,
notice of non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity, or any other notice whatsoever, pay in lawful
money of the United States of America, the amount then due on the Guaranteed
Obligations to Buyer at Buyer’s address as set forth herein.  Such demand(s) may
be made at any time coincident with or after the time for payment of all or any
part of the Guaranteed Obligations pursuant to the Repurchase Agreement.  Such
demand shall be deemed made, given and received in accordance with Section 6.2
hereof.
 
1.6                               No Duty to Pursue Others.  It shall not be
necessary for Buyer (and Guarantor hereby waives any rights which Guarantor may
have to require Buyer) in order to enforce the obligations of Guarantor
hereunder, to (a) institute suit or exhaust its remedies against Seller or
others liable on the Guaranteed Obligations, (b) enforce or exhaust Buyer’s
rights against any collateral which shall ever have been given to secure the
Guaranteed Obligations (c) join Seller or any others liable on the Guaranteed
Obligations in any action seeking to enforce this Guaranty, or (d) resort to any
other means of obtaining payment of the Guaranteed Obligations, and Buyer shall
not be required to mitigate damages or take any other action to collect or
enforce the Guaranteed Obligations.
 
1.7                               Waivers.  Guarantor agrees to the provisions
of the Transaction Documents, and hereby waives notice of (i) any loans or
advances made by Buyer to Seller or any purchases of Purchased Assets made by
Buyer from Seller, (ii) acceptance of this Guaranty, (iii) any amendment or
extension of the Repurchase Agreement or of any other Transaction Documents,
(iv) the execution and delivery by Seller and Buyer of any other agreement or of
Seller’s execution and delivery of any other documents arising under the
Transaction Documents or in connection with the Guaranteed Obligations, (v) the
occurrence of any breach by Seller or an Event of Default under the Transaction
Documents, (vi) Buyer’s transfer or disposition of the Transaction Documents, or
any part thereof, (vii) sale or foreclosure (or posting or advertising for sale
or foreclosure) of any collateral for the Guaranteed Obligations,
(viii) protest, proof of non-payment or default by Seller, or (ix) any other
action at any time taken or omitted by Buyer, and, generally, except to the
extent required by the terms hereof, all other demands and notices of every kind
in connection with this Guaranty, the Transaction Documents, any documents or
agreements evidencing, securing or relating to all or any part of the Guaranteed
Obligations.
 


2



--------------------------------------------------------------------------------





1.8                               Payment of Expenses.  In the event that
Guarantor should breach or fail to timely perform any provisions of this
Guaranty, Guarantor shall, within five (5) Business Days after demand by Buyer,
pay Buyer all reasonable out-of-pocket costs and expenses (including court costs
and reasonable attorneys’ fees) incurred by Buyer in the enforcement hereof or
the preservation of Buyer’s rights hereunder.  The covenant contained in this
Section 1.8 shall survive the payment and performance of the Guaranteed
Obligations.
 
1.9                               Effect of Bankruptcy.  In the event that,
pursuant to any insolvency, bankruptcy, reorganization, receivership or other
debtor relief law, or any judgment, order or decision thereunder, Buyer must
rescind or restore any payment, or any part thereof,  received by Buyer in
satisfaction of the Guaranteed Obligations, as set forth herein, any prior
release or discharge from the terms of this Guaranty given to Guarantor by Buyer
shall be without effect, and this Guaranty shall remain in full force and
effect.  It is the intention of Seller and Guarantor that Guarantor’s
obligations hereunder shall not be discharged except by Seller’s or Guarantor’s
payment and performance of the Guaranteed Obligations which is not so rescinded
or Guarantor’s performance of such obligations and then only to the extent of
such performance.
 
1.10                        Deferral of Subrogation, Reimbursement and
Contribution.  Notwithstanding anything to the contrary contained in this
Guaranty, Guarantor hereby unconditionally and irrevocably defers until payment
in full of the Guaranteed Obligations any and all rights it may now or hereafter
have under any agreement, at law or in equity (including, without limitation,
any law subrogating Guarantor to the rights of Buyer), to assert any claim
against or seek contribution, indemnification or any other form of reimbursement
from Seller or any other party liable for payment of all or any part of the
Guaranteed Obligations for any payment made by Guarantor under or in connection
with this Guaranty.
 
1.11                        Setoff Rights.  Without limiting any other rights or
remedies of Buyer, Buyer shall have the right, without prior notice to
Guarantor, and any such notice being expressly waived by Guarantor to the extent
permitted by applicable law, to set off and appropriate and apply any and all
deposits (general or special, time or demand, provisional or final) in any
currency, and any other obligation (including to return excess margin), credits,
indebtedness, claims, securities, collateral or other property, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by or due from Buyer or any Affiliate of
Buyer to or for the credit of the account of Seller, Guarantor or any Subsidiary
of Guarantor to any obligations of Guarantor hereunder to Buyer.  This
Section 1.11 shall be without prejudice and in addition to any right of set-off,
combination of accounts, lien or other rights to which any party is at any time
otherwise entitled (whether by operation of law, contract or otherwise).
1.12                        Seller.  The term “Seller” as used herein shall
include any new or successor corporation, limited liability company,
association, partnership (general or limited), joint venture, trust or other
individual or organization formed as a result of any merger, reorganization,
sale, transfer, devise, gift or bequest of Seller or any interest in Seller.
 
ARTICLE II
 
EVENTS AND CIRCUMSTANCES NOT REDUCING


OR DISCHARGING GUARANTOR’S OBLIGATIONS
 
Guarantor hereby consents and agrees to each of the following, and agrees with
Buyer that its obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following,
except to the extent required by the terms hereof, and waives any common law,
equitable, statutory or other rights (including without limitation, except to
the extent required by the terms of this Guaranty, rights to notice) which
Guarantor might otherwise have as a result of or in connection with any of the
following:
 
2.1                               Modifications.  Any renewal, extension,
increase, modification, alteration or rearrangement of all or any part of the
Repurchase Agreement, the other Transaction Documents or any other document,
instrument, contract or understanding between Seller and Buyer or any other
party pertaining to the Guaranteed Obligations or any failure of Buyer to notify
Guarantor of any such action.
 
2.2                               Adjustment.  Any adjustment, indulgence,
forbearance or compromise that might be granted or given by Buyer to Seller.
 
2.3                               Condition of Seller or Guarantor.  The
insolvency, bankruptcy, arrangement, adjustment, composition, liquidation,
disability, dissolution or lack of power of Seller, Guarantor or any other party
at any time liable for (a) the payment of all or any part of the Guaranteed
Obligations (b) any dissolution of Seller or Guarantor, (c) any sale, lease or
transfer of any or all of the assets of Seller or Guarantor, (d) any changes in
the shareholders, partners or members of Seller or Guarantor; or (e) any
reorganization of Seller or Guarantor.


3



--------------------------------------------------------------------------------





 
2.4                               Invalidity of Guaranteed Obligations.  The
invalidity, illegality or unenforceability against Seller of all or any part of
the Repurchase Agreement or any document or agreement executed in connection
with the Guaranteed Obligations, for any reason whatsoever, including, without
limitation, the fact that (i) the act of creating the Guaranteed Obligations or
any part thereof is ultra vires, (ii) the officers or representatives executing
the Repurchase Agreement or the other Transaction Documents or otherwise
creating the Guaranteed Obligations acted in excess of their authority,
(iii) Seller has valid defenses (other than payment of the Guaranteed
Obligations), claims or offsets (whether at law, in equity or by agreement)
which render the Guaranteed Obligations wholly or partially uncollectible from
Seller, (iv) the creation, performance or repayment of the Guaranteed
Obligations (or the execution, delivery and performance of any document or
instrument representing part of the Guaranteed Obligations or executed in
connection with the Guaranteed Obligations, or given to secure the repayment of
the Guaranteed Obligations) is illegal, uncollectible or unenforceable, or
(v) the Repurchase Agreement, or any of the other Transaction Documents have
been forged or otherwise are irregular or not genuine or authentic, it being
agreed that Guarantor shall remain liable hereon regardless of whether Seller or
any other person be found not liable on the Guaranteed Obligations, or any part
thereof, for any reason.
 
2.5                               Release of Obligors.  Any full or partial
release of the liability of Seller on the Guaranteed Obligations, or any part
thereof, or of any co-guarantors, or any other person or entity now or hereafter
liable, whether directly or indirectly, jointly, severally, or jointly and
severally, to pay, perform, guarantee or assure the payment of the Guaranteed
Obligations, or any part thereof; it being recognized, acknowledged and agreed
by Guarantor that Guarantor may be required to pay the Guaranteed Obligations in
full without assistance or support of any other party, and Guarantor has not
been induced to enter into this Guaranty on the basis of a contemplation,
belief, understanding or agreement, as between Buyer and Guarantor, that other
parties will be liable to pay or perform the Guaranteed Obligations, or that
Buyer will look to other parties to pay or perform the obligations of Seller
under the Repurchase Agreement or the other Transaction Documents.
 
2.6                               Other Collateral.  The taking or accepting of
any other security, collateral or guarantee, or other assurance of payment, for
all or any part of the Guaranteed Obligations.
 
2.7                               Release of Collateral.  Any release,
surrender, exchange, subordination, deterioration, waste, loss or impairment
(including without limitation negligent, willful, unreasonable or unjustifiable
impairment) by any party other than Buyer of any collateral, property or
security at any time existing in connection with, or assuring or securing
payment of, all or any part of the Guaranteed Obligations.
 
2.8                               Care and Diligence.  The failure of Buyer or
any other party to exercise diligence or reasonable care in the preservation,
protection, enforcement, sale or other handling or treatment of any collateral,
property or security assuring or securing payment of the Guaranteed Obligations,
including, but not limited to, the neglect, delay, omission, failure or refusal
of Buyer to (i) take or prosecute any action for the collection of the
Guaranteed Obligations or any part thereof, (ii) foreclose, initiate any action
to foreclose or, once commenced, prosecute to completion any action to foreclose
upon any such collateral, property or security or (iii) take or prosecute any
action in connection with any instrument or agreement evidencing or securing all
or any part of the Guaranteed Obligations.
 
2.9                               Unenforceability.  The fact that any
collateral, security, security interest or lien contemplated or intended to be
given, created or granted as security for the repayment of the Guaranteed
Obligations, or any part thereof, shall not be properly perfected or created, or
shall prove to be unenforceable or subordinate to any other security interest or
lien, it being recognized and agreed as between Buyer and Guarantor by Guarantor
that it is not entering into this Guaranty in reliance on, or in contemplation
of the benefits of, the validity, enforceability, collectability or value of any
of the collateral for the Guaranteed Obligations.
 
2.10                        Merger.  The reorganization, merger or consolidation
of Seller into or with any other corporation or
entity.2.11                        Preference.  Any payment by Seller to Buyer
is held to constitute a preference under bankruptcy laws, or for any reason
Buyer is required to refund such payment or pay such amount to Seller or someone
else.
 
2.12                        Other Actions Taken or Omitted.  Except to the
extent the same shall result from the gross negligence, willful misconduct, bad
faith, illegal acts or fraud of Buyer, any other action taken or omitted to be
taken with respect to the Transaction Documents, the Guaranteed Obligations, or
the security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Obligations pursuant to the terms hereof, it is the
unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.


4



--------------------------------------------------------------------------------





 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
To induce Buyer to enter into the Transaction Documents, Guarantor represents
and warrants to Buyer as of the date hereof and at all times while the
Repurchase Agreement and any Transaction thereunder is in effect as follows:
 
3.1                               Benefit.  Guarantor has received, or will
receive, indirect benefit from the execution, delivery and performance by Seller
of the Transaction Documents, and the transactions contemplated therein.
 
3.2                               Familiarity and Reliance.  Guarantor is
familiar with, and has independently reviewed books and records regarding, the
financial condition of Seller and is familiar with the value of any and all
collateral intended to be pledged as security for the payment of the Guaranteed
Obligations; provided, however, that, as between Buyer and Guarantor, Guarantor
is not relying on such financial condition or the collateral as an inducement to
enter into this Guaranty.
 
3.3                               No Representation By Buyer.  None of Buyer or
any other party on Buyer’s behalf has made any representation, warranty or
statement to Guarantor in order to induce Guarantor to execute this Guaranty.
 
3.4                               Guarantor’s Financial Condition.  As of the
date hereof, and after giving effect to this Guaranty and the contingent
obligation evidenced hereby, Guarantor is and will be solvent, and has and will
have assets which, fairly valued, exceed its obligations, liabilities (including
contingent liabilities fairly estimated) and debts, and has and will have
property and assets sufficient to satisfy and repay its obligations and
liabilities, as and when the same become due.
 
3.5                               Legality.  The execution, delivery and
performance by Guarantor of this Guaranty and the consummation of the
transactions contemplated hereunder do not, and will not, contravene or conflict
with any law, statute or regulation whatsoever to which Guarantor is subject or
constitute a default (or an event which with notice or lapse of time or both
would constitute a default) under, or result in the breach of, any material
indenture, mortgage, deed of trust, charge, lien, or any material contract,
agreement or other instrument to which Guarantor is a party or which may be
applicable to Guarantor.  This Guaranty is a legal and binding obligation of
Guarantor and is enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to the
enforcement of creditors’ rights and subject, as to enforceability, to general
principals of equity, regardless whether enforcement is sought in a proceeding
in equity or at law.
 
3.6                               Survival.  All representations and warranties
made by Guarantor herein shall survive until payment in full of the Guaranteed
Obligations.
 
3.7                               Organization.  Guarantor has been duly
organized or formed and is validly existing and in good standing with requisite
limited partnership power and authority to own its properties and to transact
the businesses in which it is now engaged.  Guarantor is duly qualified to do
business and is in good standing in each jurisdiction where it is required to be
so qualified in connection with its properties, businesses and operations except
where the failure to do same would not reasonably be expected to have a material
adverse effect thereon.  Guarantor possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own its
properties and to transact the businesses in which it is now engaged, except
where the failure to do same would not reasonably be expected to have a material
adverse effect thereon.
 
3.8                               No Investment Company.  Guarantor is not an
“investment company”, or a company “controlled by an investment company”, within
the meaning of the Investment Company Act of 1940, as amended.
 
3.9                               Tax Returns.  Except as disclosed in writing
to Buyer prior to the date hereof, Guarantor has filed or caused to be filed all
tax returns which, to the knowledge of Guarantor, are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against Guarantor or any of the property of Guarantor and all
other taxes, fees or other charges imposed on him or any of the property of
Guarantor by any Governmental Authority (other than any the amount or validity
of which are currently being contested in good faith by appropriate
proceedings); no tax lien has been filed, and, to the knowledge of Guarantor, no
claim is being asserted, with respect to any such tax, fee or other charge.
 
3.10                        Litigation.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of Guarantor, threatened by or against Guarantor or against any
of the properties or revenues of Guarantor with respect to this Guaranty or any
of the transactions contemplated hereby that is reasonably likely to have a
Material Adverse Effect.


5



--------------------------------------------------------------------------------





 
3.11                        Insider.  Guarantor is not an “executive officer”,
“director”, or “person who directly or indirectly or acting through or in
concert with one or more persons owns, controls, or has the power to vote more
than 10% of any class of voting securities” (as those terms are defined in 12
U.S.C. § 375(b) or in regulations promulgated pursuant thereto) of Buyer, of a
bank holding company of which Buyer is a Subsidiary, or of any Subsidiary of a
bank holding company of which Buyer is a Subsidiary, of any bank at which Buyer
maintains a correspondent account or of any lender which maintains a
correspondent account with Buyer.
 
ARTICLE IV
 
COVENANTS OF GUARANTOR
 
Guarantor covenants to, and agrees that, until payment in full of all Guaranteed
Obligations:
 
4.1                               Financial Statements, Reports, etc.  Guarantor
shall deliver (or cause to be delivered) to Buyer:
 
(a)                                 as soon as available and in any event within
forty-five (45) days after the end of each of the first three quarterly fiscal
periods of each fiscal year of Guarantor, the unaudited balance sheet and income
statement of Guarantor, which shall incorporate its consolidated Subsidiaries
(including Pledgor and Seller), as at the end of such period, setting forth in
each case in comparative form the figures for the previous year, accompanied by
an Officer’s Certificate of Guarantor, which certificate shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of Guarantor and its consolidated
Subsidiaries in accordance with GAAP, consistently applied, as at the end of,
and for, such period (subject to normal year-end audit adjustments);
 
(b)                                 as soon as available and in any event within
one hundred twenty (120) days after the end of each fiscal year of Guarantor:
 
(i)                                     the unaudited, balance sheet and income
statement of Guarantor, which shall incorporate its consolidated Subsidiaries as
at the end of such fiscal year , accompanied by an Officer’s Certificate of
Guarantor, which certificate shall state that said consolidated financial
statements fairly present the consolidated financial condition and results of
operations of Guarantor and its consolidated Subsidiaries in accordance with
GAAP, consistently applied, as at the end of, and for, such period;
 
(ii)                                  the combined, consolidated balance sheet
and statement of equity of REIT, which shall incorporate its consolidated
Subsidiaries, as at the end of such fiscal year and the related combined,
consolidated statements of operations and of cash flows for REIT, which shall
incorporate its consolidated Subsidiaries, for such year, accompanied by an
opinion thereon of Deloitte Consulting LLP or other independent certified public
accountants of recognized national standing, which opinion shall not be
qualified as to scope of audit or going concern and shall state that said
combined, consolidated financial statements fairly present the combined,
consolidated financial condition and results of operations of REIT and its
consolidated Subsidiaries as at the end of, and for, such fiscal year in
accordance with GAAP;


4.2                               Litigation. Guarantor will promptly, and in
any event within ten (10) days after service of process on any of the following,
give to Buyer notice of all litigation, actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are
pending or threatened) or other legal or arbitrable proceedings affecting
Guarantor or any of its Subsidiaries before any Governmental Authority that
(i) questions or challenges the validity or enforceability of this Guaranty or
any action to be taken in connection with the transactions contemplated hereby,
(ii) makes a claim or claims against Guarantor in an aggregate amount greater
than $20,000,000 or (iii) which, individually or in the aggregate, if adversely
determined could be reasonably likely to have a Material Adverse Effect.
 
4.3                               Existence, etc.  Pursuant to the Transaction
Documents, Guarantor will (a) preserve and maintain its legal existence and all
of its material rights, privileges, licenses and franchises; (b) comply in all
material respects with the requirements of applicable laws, rules, regulations
and orders of Governmental Authorities (including, without limitation, all
environmental laws); (c) keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied;
(d) not change its jurisdiction of organization unless it shall have provided
Buyer at least ten (10) days’ prior written notice of such change; and (e) pay
and discharge all taxes, assessments and governmental charges or levies imposed
on it or on its income or profits or on any of its property prior to the date on
which penalties attach thereto, except for any such tax, assessment, charge or
levy the payment of which is being contested in good faith and by proper
proceedings and against which adequate reserves are being maintained.
 


6



--------------------------------------------------------------------------------





4.4                               Prohibition of Fundamental Changes.  Except as
permitted pursuant to the terms of the Transaction Documents, Guarantor shall
not enter into any transaction that would be a Change of Control, or liquidate,
wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or sell all or substantially all of its assets.
 
4.5                               Notices.  Guarantor shall give notice to Buyer
promptly upon Guarantor’s receipt of notice or obtaining knowledge of the
occurrence of any Default or Event of Default.
 
4.6                               Limitation on Distributions.  After the
occurrence and during the continuation of any monetary or material non-monetary
Default or Event of Default, Guarantor shall not declare or make any payment on
account of, or set apart assets for, a sinking or other analogous fund for the
purchase, redemption, defeasance, retirement or other acquisition of any equity
interest of Guarantor, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of Guarantor.
 
4.7                               Financial Covenants.  (a)  Guarantor
(including its consolidated Subsidiaries) covenants and agrees that it shall
not:
 
(i)                                     permit the ratio of (A) Interest Income
(excluding deferred interest and the amortized portion of any upfront fees) for
the period of four (4) consecutive fiscal quarters ended on or most recently
prior to such date of determination to (B) the Interest Expense to be less than
1.50 to 1.00, as determined as soon as practicable after the end of such period,
but in no event later than forty-five (45) days after the last day of such
period;
 
(ii)                                  permit the Tangible Net Worth of Guarantor
to be less than the sum of (i) $363,900,000 plus (ii) 75% of the aggregate net
cash proceeds of any equity issuances made and any capital contributions
received by Guarantor;
 
(iii)                               permit the Cash Liquidity of Guarantor to be
less than (A) at all times prior to the date of an IPO, the greater of
(x) $10,000,000 and (y) 10% of the recourse Indebtedness of Guarantor, and
(B) at all times from and after the date of an IPO, the greater of
(x) $10,000,000 and (B) 5.0% of the recourse Indebtedness of Guarantor; or
 
(iv)                              permit the ratio of Total Indebtedness of
Guarantor and its consolidated Subsidiaries to Tangible Net Worth of Guarantor
and its consolidated Subsidiaries to be greater than 75%.
 
(b)                                 Guarantor shall, within forty-five (45) days
of the end of each of the first three (3) fiscal quarters, and within ninety
(90) days after the last day of the fiscal year, deliver to Buyer a Financial
Covenant Compliance Certificate setting forth the calculation of each of the
financial covenants set forth in Section 4.7(i) above.
 
(c)                                  The following terms shall having the
meanings ascribed below for purposes of this Guaranty:
 
(i)                                     “Cash” shall mean coin or currency of
the United States of America or immediately available federal funds, including
such funds delivered by wire transfer.
 
(ii)                                  “Cash Equivalents” shall mean any of the
following, to the extent owned by Guarantor or any of its Subsidiaries free and
clear of all Liens and having a maturity of not greater than 90 days from the
date of issuance thereof: (a) readily marketable direct obligations of the
government of the United States or any agency or instrumentality thereof or
obligations unconditionally guaranteed by the full faith and credit of the
government of the United States or (b) certificates of deposit of or time
deposits with Buyer or a member of the Federal Reserve System that issues (or
the parent of which issues) commercial paper rated as described in clause
(c) below, is organized under the laws of the United States or any state thereof
and has combined capital and surplus of at least $1,000,000,000 or
(c) commercial paper in an aggregate amount of not more than $50,000,000 per
issuer outstanding at any time, issued by any corporation organized under the
laws of any state of the United States and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or “A-1” (or the then equivalent grade) by S&P.
 
(iii)                               “Cash Liquidity” shall mean, at any date of
determination, the sum of unrestricted Cash plus Cash Equivalents, which shall
include, at all times prior to the date of an IPO, all of the Qualified Capital
Commitments of Guarantor or the REIT (provided the REIT is required to
contribute such capital contributions to Guarantor upon receipt).
 
4.8                               Voluntary or Collusive Filing.  Guarantor
shall not voluntarily file a case, or join or collude with any Person in the
filing of an involuntary case, in respect of Seller or Pledgor under the
Bankruptcy Code.


7



--------------------------------------------------------------------------------





 
4.9                               Offset.  The liabilities and obligations of
Guarantor to Buyer hereunder shall not be reduced, discharged or released
because of or by reason of any existing or future right of offset, claim or
defense (other than payment of the Guaranteed Obligations) of Seller against
Buyer, or any other party, or against payment of the Guaranteed Obligations,
whether such right of offset, claim or defense arises in connection with the
Guaranteed Obligations (or the transactions creating the Guaranteed
Obligations).
 
4.10                        Dissolution.  Guarantor shall not seek the
dissolution, liquidation or winding up, in whole or in part, of Seller or
Pledgor.
 
ARTICLE V
 
SUBORDINATION OF CERTAIN INDEBTEDNESS
 
5.1                               Subordination of All Guarantor Claims.  As
used herein, the term “Guarantor Claims” shall mean all debts and liabilities of
Seller to Guarantor arising as the consequence of this Guaranty or the payment
or other performance by Guarantor hereunder, whether such debts and liabilities
now exist or are hereafter incurred or arise, or whether the obligations of
Seller thereon be direct, contingent, primary, secondary, several, joint and
several, or otherwise, and irrespective of whether such debts or liabilities be
evidenced by note, contract, open account, or otherwise, and irrespective of the
person or persons in whose favor such debts or liabilities may, at their
inception, have been, or may hereafter be created, or the manner in which they
have been or may hereafter be acquired by Guarantor.  The Guarantor Claims shall
include without limitation all rights and claims of Guarantor against Seller
(arising as a result of subrogation or otherwise) as a result of Guarantor’s
payment of all or a portion of the Guaranteed Obligations.  Upon the occurrence
and during the continuance of an Event of Default, Guarantor shall not receive
or collect, directly or indirectly, from Seller or any other party any amount
for the Guarantor Claims until payment in full of the Guaranteed Obligations.
 
5.2                               Claims in Bankruptcy.  In the event of
receivership, bankruptcy, reorganization, arrangement, debtor’s relief, or other
insolvency proceedings involving Seller as debtor, Buyer shall have the right to
prove its claims in any such proceeding so as to establish its rights hereunder
and receive directly from the receiver, trustee or other court custodian
dividends and payments which would otherwise be payable for the Guarantor
Claims.  Guarantor hereby assigns such dividends and payments to Buyer.  Should
Buyer receive, for application upon the Guaranteed Obligations, any such
dividend or payment which is otherwise payable to Guarantor, and which, as
between Seller and Guarantor, shall constitute a credit for the Guarantor
Claims, then upon payment to Buyer in full of the Guaranteed Obligations,
Guarantor shall become subrogated to the rights of Buyer to the extent that such
payments to Buyer on the Guarantor


Claims have contributed toward the liquidation of the Guaranteed Obligations,
and such subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if Buyer had not received dividends or
payments for the Guarantor Claims.
 
5.3                               Payments Held in Trust.  In the event that,
notwithstanding anything to the contrary in this Guaranty, Guarantor should
receive any funds, payment, claim or distribution which is prohibited by this
Guaranty, Guarantor agrees to hold in trust for Buyer an amount equal to the
amount of all funds, payments, claims or distributions so received, and agrees
to promptly pay such amounts to Buyer.
 
5.4                               Liens Subordinate.  Guarantor agrees that any
liens, security interests, judgment liens, charges or other encumbrances upon
Seller’s assets securing payment of the Guarantor Claims shall be and remain
inferior and subordinate to any liens, security interests, judgment liens,
charges or other encumbrances upon Seller’s assets securing payment of the
Guaranteed Obligations, regardless of whether such encumbrances in favor of
Guarantor presently exist or are hereafter created or attach.  Without the prior
written consent of Buyer, Guarantor shall not (i) exercise or enforce any
creditor’s right it may have against Seller, or (ii) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including without limitation the commencement of, or
joinder in, any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any liens, mortgage, deeds of trust, security
interests, collateral rights, judgments or other encumbrances on assets of
Seller securing payment of the Guarantor Claims held by Guarantor.
 










8



--------------------------------------------------------------------------------







ARTICLE VI
 
MISCELLANEOUS
 
6.1                               Waiver.  No failure to exercise, and no delay
in exercising, on the part of Buyer, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right.  The
rights of Buyer hereunder shall be in addition to all other rights provided by
law.  No modification or waiver of any provision of this Guaranty, nor consent
to departure therefrom, shall be effective unless in writing and no such consent
or waiver shall extend beyond the particular case and purpose involved.  No
notice or demand given in any case shall constitute a waiver of the right to
take other action in the same, similar or other instances without such notice or
demand (except to the extent such a notice or demand is required by the terms
hereof).
 
6.2                               Notices.  Unless otherwise provided in this
Guaranty, all notices, consents, approvals and requests required or permitted
hereunder shall be given in writing and shall be effective for all purposes if
hand delivered or sent by (a) hand delivery, with proof of delivery,
(b) certified or registered United States mail, postage prepaid, (c) expedited
prepaid delivery service, either commercial or United States Postal Service,
with proof of delivery, (d) by telecopier (with answerback acknowledged);
provided that such telecopied notice must also be delivered by one of the means
set forth above, or (e) by e-mail with confirmation of delivery, addressed as
follows (or at such other address and person as shall be designated from time to
time by any party hereto, as the case may be, in a written notice to the other
parties hereto in the manner provided for in this Section 6.2):


If to
Guarantor:                                                                                                        
KKR Real Estate Finance Holdings L.P.
9 West 57th Street, Suite 4200


New York, New York 10019


Attention:  Patrick Mattson


Telephone:  (###) ###-####


Email:  ##############@kkr.com
 
with a copy
to:                                                                                                              
Gibson Dunn & Crutcher LLP


200 Park Avenue


New York, New York 10166


Attention:  Andrew Dady


Telephone:  (###) ###-####


Email:  #####@gibsondunn.com
 
If to
Buyer:                                                                                                                               
Morgan Stanley Bank, N.A.


1585 Broadway, 25th Floor


New York, New York  10036


Attention:  Anthony Preisano


Telephone:  (###) ###-####


Fax:  (###) ###-####


Email:  ################@morganstanley.com
 


9



--------------------------------------------------------------------------------





and
to:                                                                                                                                                        
Morgan Stanley Bank, N.A.


One Utah Center, 201 South Main Street


Salt Lake City, Utah  84111
 
and
to:                                                                                                                                                        
Morgan Stanley Bank, N.A.


1 New York Plaza, 41st Floor


New York, New York  10004


Attention:  Robert J. Les


Telephone:  (###) ###-####


Fax:  (###) ###-####


Email:  #######@morganstanley.com
 
and
to:                                                                                                                                                        
Cleary Gottlieb Steen & Hamilton LLP


One Liberty Plaza


New York, New York  10006


Attention:  Kimberly Brown Blacklow, Esq.


Telephone:  (###) ###-####


Fax:  (###) ###-####


Email: #########@cgsh.com
 
A notice shall be deemed to have been given:  (i) in the case of hand delivery,
at the time of delivery, (ii) in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day, (iii) in the case
of expedited prepaid delivery upon the first attempted delivery on a Business
Day, (iv) in the case of telecopier, upon receipt of answerback confirmation;
provided that such telecopied notice was also delivered as required in this
Section 6.2, or (v) in the case of e-mail, upon confirmation of delivery.  A
party receiving a notice that does not comply with the technical requirements
for notice under this Section 6.2 may elect to waive any deficiencies and treat
the notice as having been properly given.
 
6.3                               Governing Law.  This Guaranty shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York pursuant to Sections 5-1401 and 5-1402 of the New York General
Obligations Law without giving effect to the conflict of law principles thereof.
 
6.4                               SUBMISSION TO JURISDICTION; WAIVERS.  EACH OF
GUARANTOR AND, BY ITS ACCEPTANCE OF THIS GUARANTY, BUYER, HEREBY IRREVOCABLY AND
UNCONDITIONALLY: (a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS GUARANTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE GENERAL JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;
(b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME; (c) AGREES THAT SERVICE OF PROCESS IN ANY
SUCH ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, TO ITS ADDRESS SET FORTH HEREIN OR AT SUCH OTHER ADDRESS OF
WHICH BUYER AND/OR GUARANTOR SHALL HAVE BEEN NOTIFIED; AND


10



--------------------------------------------------------------------------------





(d) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.
 
6.5                               WAIVER OF JURY TRIAL.  EACH OF GUARANTOR AND,
BY ITS ACCEPTANCE OF THIS GUARANTY, BUYER, HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  SUCH WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE.  ANY PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION 6.5 IN
ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF SUCH WAIVER.
 
6.6                               Invalid Provisions.  If any provision of this
Guaranty is held to be illegal, invalid, or unenforceable under present or
future laws effective during the term of this Guaranty, such provision shall be
fully severable and this Guaranty shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Guaranty, and the remaining provisions of this Guaranty shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Guaranty, unless such
continued effectiveness of this Guaranty, as modified, would be contrary to the
basic understandings and intentions of the parties as expressed herein.
 
6.7                               Reinstatement.  This Guaranty shall continue
to be effective, or be reinstated, as the case may be, if at any time payment of
the Guaranteed Obligations, or any part thereof, is rescinded or must otherwise
be restored or returned by Buyer upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Seller or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for Seller or any substantial part of the property of Seller, or
otherwise, all as though such payments had not been made.
 
6.8                               Amendments.  This Guaranty may be amended only
by an instrument in writing executed by Guarantor and Buyer.
 
6.9                               Parties Bound; Assignment.  This Guaranty
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors, assigns and legal representatives; provided, however,
that Guarantor may not, without the prior written consent of Buyer, assign any
of Guarantor’s rights, powers, duties or obligations hereunder.
 
6.10                        Headings.  Section headings are for convenience of
reference only and shall in no way affect the interpretation of this Guaranty.
 
6.11                        Recitals.  The recital and introductory paragraphs
hereof are a part hereof, form a basis for this Guaranty and shall be considered
prima facie evidence of the facts and documents referred to therein.
 
6.12                        Counterparts.  This Guaranty may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.  Any counterpart delivered by facsimile, pdf or other electronic
means shall have the same import and effect as original counterparts and shall
be valid, enforceable and binding for the purposes of this Guaranty.
 
6.13                        Rights and Remedies.  If Guarantor becomes liable
for any indebtedness owing by Seller to Buyer, by endorsement or otherwise,
other than under this Guaranty, such liability shall not be in any manner
impaired or affected hereby and the rights of Buyer hereunder shall be
cumulative of any and all other rights that Buyer may ever have against
Guarantor.  The exercise by Buyer of any right or remedy hereunder or under any
other instrument, or at law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy.
 
6.14                        Entirety.  This Guaranty embodies the final, entire
agreement of Guarantor and Buyer with respect to Guarantor’s guarantee of the
Guaranteed Obligations and supersedes any and all prior commitments, agreements,
representations, and understandings, whether written or oral, relating to the
subject matter hereof.  This Guaranty is intended by Guarantor and Buyer as a
final and complete expression of the terms of this Guaranty, and no course of
dealing between Guarantor and Buyer, no course of performance, no trade
practices, and no evidence of prior, contemporaneous or subsequent oral
agreements or discussions or other extrinsic evidence of any nature shall be
used to contradict, vary, supplement or modify any term of this Guaranty.  There
are no oral agreements between Guarantor and Buyer relating to the subject
matter hereof.
 
6.15                        Joint and Several.  If Guarantor consists of more
than one Person, the obligations and liabilities of each such Person under this
Guaranty shall be joint and several; provided that, except to the extent caused
by fraud or willful


11



--------------------------------------------------------------------------------





misconduct, in no event shall any direct or indirect partner, member,
shareholder or other owner of Guarantor be liable under this Guaranty and
Buyer’s sole recourse shall be the assets of Guarantor.
 
6.16                        Intent.  Guarantor (a) acknowledges that each of the
Repurchase Agreement and each Transaction thereunder constitutes a “securities
contract” as that term is defined in Section 741(7)(A)(i) of the Bankruptcy Code
and a “master netting agreement” as that term is defined in
Section 101(38A)(A) of the Bankruptcy Code, (b) intends and acknowledges that
this Guaranty is “a security agreement or arrangement or other credit
enhancement” that is “related to” and provided “in connection with” the
Repurchase Agreement and each Transaction thereunder and is within the meaning
of Sections 101(38A)(A), 101(47)(a)(v) and 741(7)(A)(xi) of the Bankruptcy Code
and is, therefore, (i) a “securities contract” as that term is defined in
Section 741(7)(A)(xi) of the Bankruptcy Code and (ii) a “master netting
agreement” as that term is defined in Section 101(38A) of the Bankruptcy Code
and (c) intends and acknowledges that any party’s right to cause the
termination, liquidation or acceleration of, or to offset net termination
values, payment amounts or other transfer obligations arising under or in
connection with the Repurchase Agreement and this Guaranty is in each case a
contractual right to cause the termination, liquidation or acceleration of, or
to offset net termination values, payment amounts or other transfer obligations
arising under or in connection with this Guaranty as described in Sections 555
and 561 of the Bankruptcy Code.
 
EXECUTED as of the day and year first above written.
 
 
KKR REAL ESTATE FINANCE HOLDINGS L.P.,
 
a Delaware limited partnership
 
 
 
 
By:
KKR REAL ESTATE FINANCE TRUST INC.,
 
 
its general partner
 
 
 
 
By:
/s/ Patrick Mattson
 
 
Name: Patrick Mattson
 
 
Title: Authorized Signatory





12

